Citation Nr: 1042165	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-41 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for arthritis of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for tricompartmental degenerative joint disease of the 
left knee.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for tricompartmental degenerative joint disease of the 
right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

A review of the record discloses a need for further development 
in connection with the Veteran's claims prior to final appellate 
review.  In this regard, the Board finds that the evidence 
demonstrates a need for an additional VA examination.

The most recent VA examination evaluating the Veteran's arthritis 
of the lumbar spine was performed in January 2010.  Since that 
time, at a hearing dated in September 2010, the Veteran reported 
that he had begun to have sciatic nerve pain six weeks prior to 
the hearing.  Additionally, the Veteran submitted a private 
treatment note, dated in September 2010, that revealed that the 
Veteran had begun to have radiating pain that would occasionally 
reach down to his foot.  The Veteran was diagnosed with back pain 
and sciatica in this treatment note.  However, it is not clear 
whether any neurological symptomatology is related to his 
arthritis of the lumbar spine, and if so, there are insufficient 
clinical findings of record to evaluate the severity of that 
symptomatology.  

The most recent VA examination evaluating the Veteran's 
tricompartmental degenerative joint disease of the knees was 
performed in January 2010.  At that time the Veteran reported 
that he had weakness, stiffness, giving way, lack of endurance, 
and pain with his knees.  He denied swelling, heat, redness, 
locking, fatigability, deformity, tenderness, drainage, effusion, 
subluxation, and dislocation.  The Veteran indicated that he has 
flare-ups once a day for 2 hours.  The severity of his knee pain 
was 8 out of 10.  The Veteran's flare-ups were precipitated by 
physical activity and alleviated by Lidocaine topical.  The 
Veteran reported that he experienced difficulty with prolonged 
standing and walking.  The Veteran denied hospitalization and 
surgery for his knee conditions.  Physical examination of the 
knees revealed no signs of edema, instability, abnormal movement, 
effusion, weakness, tenderness, redness, heat, deformity, 
malalignment, drainage, subluxation, or guarding of movement.  
Examination of the knees revealed no locking pain, genu 
recurvatum, or crepitus.  The range of motion of the right knee 
was 0 to 130 degrees with pain at 130 degrees.  There was no 
additional limitation of motion with repetitive motion.  The 
range of the left knee was 0 to 130 degrees with pain at 130 
degrees.  On the right and left the Veteran was noted to be 
additionally limited following repetitive use by pain, fatigue, 
lack of endurance, and pain.  The joint function on the right and 
left side was not additionally limited by weakness or 
incoordination.  The medial/lateral collateral ligaments 
stability test, the anterior/posterior cruciate ligaments 
stability test and the medial/lateral meniscus stability test 
were all within normal limits for the knees.  The Veteran was 
diagnosed with degenerative joint disease of the knees and 
bilateral knee strain.  The examiner stated that there were no 
signs of any subluxation of either knee.

Subsequently, in a private treatment record dated in August 2010, 
the Veteran's knee disabilities were reported to be more severe.  
The range of motion of the knees was reported to be within 
functional limits; however, the physician noted that the Veteran 
had 18 degrees of extension and 120 degrees of flexion in the 
right knee and 25 degrees of extension and 100 degrees of flexion 
in the left knee.  The limitations were noted to increase with 
repetitive lower extremity weight bearing activity.  Muscle 
strength was noted to be 3-/5 and the Veteran was noted to have 
some knee buckling during knee extension testing.  The Veteran's 
gait was independent with a walking stick or straight cane.

The Board notes, however, that the Veteran, in his testimony at a 
hearing before BVA undersigned Acting Veterans Law Judge in 
September 2010, revealed some inconsistency with the results of 
the August 2010 private treatment note in so far as the Veteran 
reports that he can walk up to a mile.  It is also unclear as to 
the meaning of the statement in the private treatment record the 
range of motion of the Veteran's knees was "within functional 
limits" when somewhat significant limitation of motion is 
reported.

As the Veteran's testimony, the results of a private examination 
dated in August 2010, and the Veteran's treatment records dated 
in September 2010 reveal that the Veteran's disabilities may have 
become more severe in nature since the prior January 2010 VA 
examination, the Board is of the opinion that the Veteran should 
be afforded an opportunity to undergo a contemporaneous VA 
examination to assess the current severity and manifestations of 
his arthritis of the lumbar spine, tricompartmental degenerative 
joint disease of the left knee, and tricompartmental degenerative 
joint disease of the right knee disabilities.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

The Veteran, in his testimony at the hearing before the BVA, 
indicated that he receives his medications from the VA and that 
he believed that he had two doctors at the VA.  Review of the 
claims file does not reveal that any VA treatment records 
regarding the Veteran have been obtained and associated.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, attempts should be made to obtain all VA 
records pertaining to the Veteran's treatment.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Please note, this appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his lumbar 
spine and knees since the August 2010, the 
date of the last private treatment records 
in the file, and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation.  The RO/AMC should then obtain 
and associate with the claims file any 
treatment records identified by the 
Veteran.  

2.  The RO/AMC should obtain and associate 
with the claims file all VA treatment 
records pertaining to the Veteran.  

3.  The Veteran should be afforded an 
examination of his lumbar spine and knees 
to ascertain the severity and 
manifestations of his service-connected 
disabilities Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's back 
and knees in detail.  

The examiner is also requested to comment 
on the presence or absence of flare-ups of 
pain, weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use of the back and knees.  If 
the Veteran describes flare-ups of pain, 
the examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  

Lastly, the examiner is requested to 
comment on the presence or absence of 
neurologic symptomatology (or disc disease) 
associated with the Veteran's back 
disability, and if present, offer an 
opinion as to whether such symptomatology 
is associated with the service connected 
back disability.  In doing so, the examiner 
should identify the nerve involved, and 
comment on whether it produces mild, 
moderate, moderately severe or severe 
incomplete paralysis of the affected nerve.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

